Exhibit 10.52

 

 

AMENDMENT NO. 2 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to the Executive Employment Agreement (“Amendment
Agreement”) is entered into as of April 15, 2016 (the “Effective Date”) by and
between OmniComm Systems, Inc. (the “Company”) and Cornelis F. Wit (the
“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated
June 1, 2002 (“Agreement”), which was subsequently amended by Amendment to the
Employment Agreement on August 22, 2003 (“Amendment No. 1” and collectively with
the Agreement, the “Employment Agreement”), and

 

WHEREAS, the Company and Executive desire to amend the terms of the Employment
Agreement as described herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated in this Amendment Agreement as if fully set forth below, and the
mutual covenants and agreements contained herein, the parties hereto agree as
follows:

 

 

1.

Section 2 of the Employment Agreement is hereby amended as follows (i) deleting
the first sentence and replacing said sentence to read as follows: “2. Term and
Termination. This Agreement shall commence on January 1, 2016 for a term of
one-year and shall automatically renew for successive one-year terms unless
terminated by:”, (ii) the separate subsection (a) shall be deleted entirely, and
subsections (b), (c) and (d) shall be reordered as (a), (b) and (c), and (iii)
deleting the carry-over sentence following the reordered subsections and
replacing said sentence to read as follows: “The exercise of the Company’s or
the Executive’s right to terminate this Agreement pursuant to clause (b) or (c)
hereof, as the case may be, shall not abrogate the rights and remedies of the
terminating party in respect of the breach giving rise to such termination.”

 

 

2.

Section 3(a) of the Employment Agreement is hereby amended by deleting the
provisions therein and replacing said provisions to read as follows: “During the
term of his employment, the Company shall pay the Executive an annual salary of
$315,150. The Executive’s salary may be paid in the form of cash and/or stock,
as agreed upon by the parties. This amount may be increased at the discretion of
the Board of Directors or to compensate for annual cost of living increases.”

 

 

3.

Section 3(b) of the Employment Agreement is hereby amended by deleting the
sentence and replacing said sentence to read as follows: “During the term of his
employment, the Executive shall be entitled to participate in employee benefit
plans or programs of the Company, if any, to the extent the Executive is
eligible to participate thereunder.”

 

 

4.

Section 3 of the Employment Agreement is hereby amended by adding a new
subsection as 3(e) to read as follows: “The Company shall also pay the Executive
a bonus based upon achieving operating results set forth in a particular
calendar year. The Executive shall be entitled to receive a bonus to be agreed
upon by the Executive and the Company’s Board of Directors. The Company’s Board
of Directors and the Executive shall agree upon the operating results and if the
Executive meets the conditions, he shall be paid 30 days after the end of the
Company’s calendar year.”

 

 

5.

Section 11 of the Employment Agreement is hereby amended by deleting the
provisions therein and replacing the provisions to read as follows: “Any notice
required or permitted to be given under this Agreement shall be sufficient if in
writing and personally delivered or sent by nationally recognized overnight
delivery service or by registered mail to the Company at its then principle
executive offices or to the Executive at his address of record contained in the
Company’s personnel records, or as updated by any notification of change of
address from the United States Postal Service.

 

 
Page 1 of 2 

--------------------------------------------------------------------------------

 

 

 

6.

Exhibit A of the Employment Agreement is hereby amended by deleting the third
paragraph, (describing options to be issued for revenues generated) entirely.

 

 

7.

Except as expressly provided in this Amendment Agreement, other terms,
conditions and provisions of the Employment Agreement shall continue in full
force and effect as provided therein.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
Agreement as of the date set forth in the first paragraph above.

 

 

OmniComm Systems, Inc. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall G. Smith

 

 

 

Randall G. Smith, Chairman and CTO 

 

 

 

  Executive        

 

 

 

 

  /s/ Cornelis F. Wit     Cornelis F. Wit  

 

 

Page 2 of 2